Citation Nr: 0923890	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-00 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for epistaxis, septum 
with ulcerated lesions.

2.  Entitlement to service connection for shoulder 
impingement.

3.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The Veteran had active service from July 1979 to July 1982, 
July 1987 to November 1987, and January 2003 to December 
2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2004 and June 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.


REMAND

In his substantive appeals, the Veteran expressed his desire 
to have a video-conference hearing before a Veterans Law 
Judge at his local RO.  Thereafter, although the Veteran did 
not report for a video-conference hearing scheduled for 
December 1, 2008, the Board determined that there was good 
cause for his absence, and a new video-conference hearing was 
scheduled for June 15, 2009.  However, in written 
communications to the Board dated in early June 2009, the 
Veteran again requested that his scheduled video-conference 
hearing be rescheduled on the basis that he was currently on 
active duty and his unit was being deployed to Kuwait two 
days before the scheduled hearing.  In response, the Board 
determined that good cause had again been shown for the 
Veteran's failure to report, and that he should therefore be 
rescheduled for another video-conference hearing.

Consequently, the Board finds that this matter must be 
remanded to the RO in order that the Veteran may be scheduled 
for another video-conference hearing at his local RO upon his 
return from the Persian Gulf.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the appellant with a video-
conference hearing before a member of 
the Board at his local RO upon his 
return from the Persian Gulf.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


